Case 5:17-cv-02514-JGB-SHK Document 215-1 Filed 11/12/19 Page 1 of 4 Page ID
                                 #:4464




                              EXHIBIT A
     Case 5:17-cv-02514-JGB-SHK Document 215-1 Filed 11/12/19 Page 2 of 4 Page ID
                                      #:4465
      ase 3:17-cv-01112-JLS-NLS Document 143 Filed 11/07/19 PagelD.7572 Page 1 of 3



 1
2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SYLVESTER OWINO and JONATHAN                 Case No.: 17-CV-1112 JLS (NLS)
      GOMEZ, on behalf of themselves and all
12
      others similarly situated,                   ORDER (1) ORDERING
13                                   Plaintiffs,   ADDITIONAL BRIEFING ON
                                                   PLAINTIFFS' MOTION FOR CLASS
14    v.                                           CERTIFICATION, AND
15                                                 (2) CONTINUING HEARING
      CORECIVIC, INC., a Maryland
16    corporation,
                                                   (ECF Nos. 84, 97, 117, 128)
17                                  Defendant.

18    CORECIVIC, INC., a Maryland
19    corporation,

20                           Counter-Claimant,

21    v.
      SYLVESTER OWINO and JONATHAN
22
      GOMEZ, on behalf of themselves and all
23    others similarly situated,
24                         Counter-Defendants.

25
26         Presently before the Court are Plaintiffs and Counter-Defendants Sylvester Owino
27    and Jonathan Gomez's Motion for Class Certification (ECF No. 84), Motion for Partial
28    Summary Judgment (ECF No. 97), and Motion to Exclude Evidence from Class


                                                                           17-CV-1112 JLS (NLS)
     Case 5:17-cv-02514-JGB-SHK Document 215-1 Filed 11/12/19 Page 3 of 4 Page ID
                                      #:4466Filed 11/07/19 PagelD.7573 Page 2 of 3
      ase 3:17-cv-01112-JLS-NLS Document 143



1     Certification Decision (ECF No. 128), as well as Defendant and Cross-Claimant
2     CoreCivic, Inc.'s Motion for Judgment on the Pleadings (ECF No. 117) (together, the
 3   "Motions"), all of which are set for oral argument on November 14, 2019. See ECF No.
 4    142. Because the Court concludes that additional briefing is necessary on Plaintiffs'
 5    Motion for Class Certification, the Court ORDERS additional briefing and CONTINUES
 6    the hearing on the Motions as detailed below.
 7          Although Defendant raises many challenges to Plaintiffs' Motion for Class
 8    Certification, the Court's subject-matter jurisdiction and Plaintiffs' standing is not among
 9    them. See generally ECF No. 118. But "federal courts are required sua sponte to examine
10    jurisdictional issues such as standing." B.C. v. Plumas Unified Sch. Dist., 192 F.3d 1260,
11    1264 (9th Cir. 1999) (citing Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541
12    (1986)). In the context of a putative class action, the plaintiff bears the burden of showing
13    that at least one named plaintiff meets the requirements for Article III standing as to each
14    form of relief sought. See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 978 (9th Cir.
15    2011) (citing Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007)).
16          Here, Plaintiffs seek declaratory relief as to their causes of action for violation of the
17    TVPA and the California TVPA. See FAC ¶¶ 35(g), 39(c), 46, 58; see also id. Prayer ¶ b.
18    They also seek injunctive relief as to their causes of action for violation of the TVPA, the
19    California TVPA, and California's Unfair Competition Law ("UCL"). See FAC ¶¶ 35(e)
20    & (g), 39(c), 47-48, 59-60, 69; see also id. Prayer ¶ c. To establish standing, however, the
21    plaintiff must be able to show "a significant likelihood that she will be wronged against in
22    a similar way." Ellis, 657 F.3d at 978 (citing Bates, 511 F.3d at 985).
23          Here, it is undisputed that Mr. Owino's detention ended on March 9, 2015, see ECF
24    No. 84-3 ¶ 2, and that Mr. Gomez's detention ended on September 18, 2013, see ECF No.
25    84-4 ¶ 2, well before their initial complaint was filed on May 31, 2017, see generally ECF
26    No. 1, and the operative First Amended Complaint was filed on October 12, 2018. See
27    generally ECF No. 67. It would therefore appear that neither Mr. Owino nor Mr. Gomez
28    can establish standing to seek injunctive and declaratory relief. See, e.g., Slayman v. FedEx

                                                     2
                                                                                   17-CV-1112 JLS (NLS)
     Case 5:17-cv-02514-JGB-SHK Document 215-1 Filed 11/12/19 Page 4 of 4 Page ID
                                      #:4467                           Page 3 of 3
      ase 3:17-cv-01112-JLS-NLS Document 143 Filed 11/07/19 PagelD.7574



 1 Ground Package Sys., Inc., 765 F.3d 1033, 1047-48 (9th Cir. 2014) (reversing certification
 2    of class claims for prospective relief where named plaintiffs were no longer employed by
 3    defendant at time class was certified and therefore lacked standing) (citing Bd. of Sch.
 4    Comm 'rs of Indianapolis v. Jacobs, 420 U.S. 128, 129 (1975) (per curiam), Kuahulu v.
 5    Emp 'rs Ins. of Wausau, 557 F.2d 1334, 1336-37 (9th Cir. 1977)); see also B.C., 192 F.3d
 6    at 1264 (affirming district court's dismissal of class claims for injunctive relief where
 7    named plaintiff was no longer a student of the defendant school district and therefore
 8    lacked standing to seek injunctive relief); Balasanyan v. Nordstrom, Inc., 294 F.R.D. 550,
 9    562 (S.D. Cal. 2013) (concluding that named plaintiffs who were former employees of the
10    defendant could "[]not establish a sufficient likelihood that they w[ould] again be wronged
11 by [the defendant employed' s allegedly improper conduct," meaning that the plaintiffs
12    "ha[d] no standing to pursue injunctive relief and, therefore, their claims are not typical of
13    the proposed class.").
14          Accordingly, the Court ORDERS the Parties to submit additional briefing on the
15    following issues: (1) Mr. Owino's and Mr. Gomez's standing to pursue each form ofrelief
16    sought in their First Amended Complaint; (2) the implications of their standing (or lack
17    thereof) on their pending Motion for Class Certification; and (3) the redressability of their
18    standing (or lack thereof) by amendment. Plaintiffs SHALL FILE a brief, not to exceed
19    ten (10) pages, addressing these specific issues within seven (7) days of the electronic
20    docketing of this Order, and Defendant SHALL FILE a response, not to exceed ten (10)
21 pages, within seven (7) days of the filing of Plaintiffs' brief. To accommodate the
22    additional briefing, the Court CONTINUES the hearing on the Motions (ECF Nos. 84, 97,
23    117, 128) fromNovember 14, 2019, to December 19, 2019, at 2:30 p.m., in Courtroom 4D.
24          IT IS SO ORDERED.
25
26 Dated: November 7, 2019                                 Cf   Vemat   iz2   49-'
                                                    on. Janis L. Sammartino
27
                                                   United States District Judge
28

                                                    3
                                                                                     17-CV-1112 JLS (NLS)
